DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4, 6-9, 15 and 17 have been amended.
Claims 1-20 as presented July 28, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-8 recite an apparatus to validate a mental illness diagnosis of a patient, which is within the statutory category of a machine. Claims 9-14 recite a method to validate a mental illness diagnosis of a patient, which is within the statutory category of a process. Claims 15-20 recite a non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause one or more processors to validate a mental illness diagnosis of a patient, which is within the statutory category of an article of manufacture.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: An apparatus to validate a mental illness diagnosis, the apparatus comprising:
at least one memory; 
machine readable instructions; and 
processor circuitry to execute the machine readable instructions to:
identify a population behavioral baseline based on a patient- specific demographic data, the patient-specific demographic data retrieved from at least one of a third-party subscriber data or an audience measurement entity data;
compare a patient behavioral baseline to the population behavioral baseline to determine a correlation between the patient behavioral baseline and the population behavioral baseline;
to identify the diagnosis as valid when the correlation is low and identify the diagnosis as a misdiagnosis when the correlation is high, the diagnosis determined using a diagnostic system; and 
update the diagnostic system based on a frequency of the misdiagnosis.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the memory, machine readable instructions and processor circuitry, the claim recites steps of identifying a population behavioral baseline, comparing a patient behavioral baseline to the population behavioral baseline, identifying a valid diagnosis and a misdiagnosis and updating the system. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. validating a patient’s mental illness diagnosis). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 18 recite at least one abstract idea.
Similarly, dependent claims 2-8, 10-14 and 16-20 further narrow the abstract idea described in the independent claims. Claim 2 describes classifying a patient into a demographic category. Claim 3 describes the patient-specific demographic data. Claims 4, 5, 12 and 18 describe determining the risk level of the patient and/or monitoring the patient. Claims 6, 10, 13 and 19 describe the collecting of data. Claim 7 describes issuing an alert. Claim 11 describes the audience measurement entity data. Claims 14 and 20 describe identifying a safety risk. Claim 16 describes validating the diagnosis. Claim 17 describes identifying the risk of suicide. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 18.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: An apparatus to validate a mental illness diagnosis, the apparatus comprising:
at least one memory; 
machine readable instructions; and 
processor circuitry to execute the machine readable instructions to:
to identify a population behavioral baseline based on a patient- specific demographic data, the patient-specific demographic data retrieved from at least one of a third-party subscriber data or an audience measurement entity data;
to compare a patient behavioral baseline to the population behavioral baseline to determine a correlation between the patient behavioral baseline and the population behavioral baseline;
to identify the diagnosis as valid when the correlation is low and identify the diagnosis as a misdiagnosis when the correlation is high, the diagnosis determined using a diagnostic system; and 
update the diagnostic system based on a frequency of the misdiagnosis.
The claim recites the additional elements of a memory, machine readable instructions and processor circuitry that implement the identified abstract idea. The memory, machine readable instructions and processor circuitry are not described by the applicant and are recited at a high-level of generality such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the memory and machine readable instructions, the specification states in para. [0049]: Flowcharts representative of example machine readable instructions for implementing the example patient monitoring system 165 of FIGS. 1-2 are shown in FIGS. 3-7, respectively. The machine-readable instructions may be one or more executable programs or portion( s) of an executable program for execution by a processor such as the processor 812 shown in the example processor platform 800 discussed below in connection with FIGS. 3-7. The program may be embodied in software stored on a non-transitory computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Bluray disk, or a memory associated with the processor 812, but the entire program and/or parts thereof could alternatively be executed by a device other than the processor 812 and/or embodied in firmware or dedicated hardware. Regarding the processor circuitry, the specification states in para. [0071]: The processor platform 800 of the illustrated example includes a processor 812. The processor 812 of the illustrated example is hardware. For example, the processor 812 can be implemented by one or more integrated circuits, logic circuits, microprocessors, GPUs, DSPs, or controllers from any desired family or manufacturer. The hardware processor 812 may be a semiconductor based ( e.g., silicon based) device. In this example, the processor 812 implements the example data collector 204, the example patient behavior identifier 206, the example patient classifier 208, the example behavioral baseline identifier 210, the example diagnosis validator 212, the example environment identifier 214, the example evaluator 216, and the example notifier 218 of FIG. 2.
The dependent claims 2-8, 10-14 and 16-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 4 and 6-8 define the processing circuitry. Claims 4, 7 and 12-13 define the apparatus, validator, and/or data collector. Claim 8 describes the patient monitoring device. Claim 10 describes the computing device. Claims 12-14 and 16-20 define the processor. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not integrate a judicial exception into a practical application.
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an identifier, evaluator and validator to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
The dependent claims 2-8, 10-14 and 16-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 4 and 6-8 define the processing circuitry. Claim Claims 4, 7 and 12-13 define the apparatus, validator, and/or data collector. Claim 8 describes the patient monitoring device. Claim 10 describes the computing device. Claims 12-14 and 16-20 define the processor. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations) and/or generally link the use of a judicial exception to a particular technological environment or field of use, and thus, do not amount to significantly more than the judicial exception.
Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nuria (US 2017/0372031 A1) in further view of Van Dusen (US 2019/0245935 A1), Osawa (US 2009/0083072 A1) and Seward (US 2010/0217094 A1).
Regarding claim 1, Nuria teaches: An apparatus to validate a mental illness diagnosis, the apparatus comprising:
at least one memory; machine readable instructions; and processor circuitry to execute the machine readable instructions to: (a system comprising a memory including instructions that, when executed by the processor, cause the processor to perform the operations indicated, claim 11, [0024])
identify a population behavioral baseline based on a patient- specific demographic data, the patient-specific demographic data […] (processing the behavioral data of individuals with the same or similar demographics in the reference group to determine an assessment of the reference group’s current behavior and its deviation from baseline, ΔRG,Tij  [0036]-[0038], Fig. 3)
compare a patient behavioral baseline to the population behavioral baseline to determine a correlation between the patient behavioral baseline and the population behavioral baseline; identify […] when the correlation is low and identify […] when the correlation is high, […] (comparing the patient’s current behavior and its deviation from baseline, Δp,Tij , with the reference group’s current behavior and its deviation from baseline, ΔRG,Tij  to determine the behavioral assessment of a user during a certain time period and a mental condition inference [0036]-[0038]; for a patient with a mental condition, the comparison can be used to infer the patient’s mental health status and can detect irregularities in the user’s behavior and the pattern that correspond to the crisis onset (low correlation) [0040]-[0041]; similar behavioral trends are observed in the user as in the reference group (high correlation); on the other hand, if no behavioral changes are observed in the reference group but only in the user (low correlation), then there is a higher probability that the reason is related to the patient’s mental state [0043])
Nuria does not teach:
data retrieved from at least one of a third-party subscriber data or an audience measurement entity data
However, Van Dusen in the analogous art teaches:
data retrieved from at least one of a third-party subscriber data or an audience measurement entity data (monitoring data includes user-identifying data such as demographic information from the audience measurement entity [0016]-[0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria to include data from a third party subscriber or audience measurement entity data as taught by Van Dusen. The data from the audience measurement entity provides a way to determine user behavior by monitoring media consumption (Van Dusen [0017]). 
Nuria and Van Dusen do not teach:
identifying the diagnosis as valid
identify the diagnosis as a misdiagnosis
[…] a frequency of the misdiagnosis
However, Osawa in the analogous art teaches:
identifying the diagnosis as valid (an initial diagnosis is the same as a conclusive diagnosis [0008])
identify the diagnosis as a misdiagnosis (an initial diagnosis is a misdiagnosis [0063])
[…] a frequency of the misdiagnosis (the misdiagnosis frequency is calculated; the apparatus also calculates misdiagnosis indices, which are misdiagnosis rates of diseases of similar case images, and emphasizes similar case images with a low misdiagnosis rate [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria and Van Dusen to include identifying the diagnosis as valid or as a misdiagnosis and a frequency of the misdiagnosis as taught by Osawa. Identifying the validity of the diagnosis allows for processes that detect for cases of an initial misdiagnosis and the need for further testing (Osawa [0063]). Providing the frequency of misdiagnosis offers the user the benefit of case images being presented based on their rate of misdiagnosis (Osawa [0089], Fig. 10). 
Nuria, Van Dusen and Osawa do not teach:
the diagnosis determined using a diagnostic system; and update the diagnostic system based on […] knowledge
However, Seward in the analogous art teaches:
the diagnosis determined using a diagnostic system; and update the diagnostic system based on […] knowledge (the algorithms of the system are self-learning and self-correcting, and they can respond, converge or correct themselves as the knowledgebase changes and correct, to attain a higher rate of prediction and diagnoses [0081], [0040])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria, Van Dusen and Osawa to include determining the diagnoses using a diagnostic system and updating the diagnostic system as taught by Seward. (Osawa [0063]). The system for diagnoses provides the benefit of an automated system that is quicker than humans and is consistently predictable. The updating of the system allows for the use of a system that learns from the user and the data acquisition device, expanding the knowledgebase of the system and increasing its accuracy (Seward [0039]-[0040]).
Regarding claim 2, Nuria, Van Dusen, Osawa and Seward teach the apparatus of claim 1 as described above. 
Nuria further teaches:
wherein the processing circuitry is to classify a patient into a demographic category based on patient data, the demographic category used to retrieve the patient-specific demographic data (selecting a reference group based on the same or similar demographics of the user and collecting behavioral data of the individuals of the reference group [0021], [0017], [0031])
Regarding claim 3, Nuria, Van Dusen, Osawa and Seward teach the apparatus of claim 2 as described above. 
Nuria does not teach:
wherein the patient-specific demographic data includes data from an audience measurement entity panel meter
However, Van Dusen in the analogous art teaches:
wherein the patient-specific demographic data includes data from an audience measurement entity panel meter (the user-identifying data such as demographic information includes data from the audience measurement entity meter [0016]-[0018])
Regarding claim 9, Nuria teaches: A method to validate a mental illness diagnosis, the method comprising:
collecting, by executing instructions with a processor, patient behavioral data during a patient assessment period; (computer program instructions when executed on a processor cause the processor to perform the operations indicated [0024]; receiving behavioral data of a user for a period of time [0016])
accessing, by executing instructions with the processor, patient-specific demographic data […] (selecting a reference group of individuals based on the same or similar demographics as the user and collecting behavioral data for the same time frame [0021], [0017], [0031])
identifying, by executing instructions with the processor, a population behavioral baseline based on the patient-specific demographic data; (processing the behavioral data of individuals with the same or similar demographics in the reference group to determine an assessment of the reference group’s current behavior and its deviation from baseline, ΔRG,Tij  [0036]-[0038], Fig. 3)
comparing, by executing instructions with the processor, the patient behavioral baseline to the population behavioral baseline to determine a correlation between the patient baseline and the population baseline; and identifying, by executing instructions with the processor, […] when the correlation is low and identifying […] when the correlation is high, […]  (comparing the patient’s current behavior and its deviation from baseline, Δp,Tij , with the reference group’s current behavior and its deviation from baseline, ΔRG,Tij  to determine the behavioral assessment of a user during a certain time period and a mental condition inference [0036]-[0038]; for a patient with a mental condition, the comparison can be used to infer the patient’s mental health status and can detect irregularities in the user’s behavior and the pattern that correspond to the crisis onset (low correlation) [0040]-[0041]; similar behavioral trends are observed in the user as in the reference group (high correlation); on the other hand, if no behavioral changes are observed in the reference group but only in the user (low correlation), then there is a higher probability that the reason is related to the patient’s mental state [0043])
Nuria does not teach:
data from at least one of a third-party subscriber data or an audience measurement entity data
However, Van Dusen in the analogous art teaches:
data from at least one of a third-party subscriber data or an audience measurement entity data (monitoring data includes user-identifying data such as demographic information from the audience measurement entity [0016]-[0018])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria to include data from a third party subscriber or audience measurement entity data as taught by Van Dusen. The data from the audience measurement entity provides a way to determine user behavior by monitoring media consumption (Van Dusen [0017]). 
Nuria and Van Dusen do not teach:
identifying the diagnosis as valid
identifying the diagnosis as a misdiagnosis
[…] a frequency of the misdiagnosis
However, Osawa in the analogous art teaches:
identifying the diagnosis as valid (an initial diagnosis is the same as a conclusive diagnosis [0008])
identifying the diagnosis as a misdiagnosis (an initial diagnosis is a misdiagnosis [0063])
[…] a frequency of the misdiagnosis (the misdiagnosis frequency is calculated; the apparatus also calculates misdiagnosis indices, which are misdiagnosis rates of diseases of similar case images, and emphasizes similar case images with a low misdiagnosis rate [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria and Van Dusen to include identifying the diagnosis as valid or as a misdiagnosis and a frequency of the misdiagnosis as taught by Osawa. Identifying the validity of the diagnosis allows for processes that detect for cases of an initial misdiagnosis and the need for further testing (Osawa [0063]). Providing the frequency of misdiagnosis offers the user the benefit of case images being presented based on their rate of misdiagnosis (Osawa [0089], Fig. 10). 
Nuria, Van Dusen and Osawa do not teach:
the diagnosis determined using a diagnostic system; and updating, by executing instructions with the processor, the diagnostic system based on […] knowledge
However, Seward in the analogous art teaches:
the diagnosis determined using a diagnostic system; and updating, by executing instructions with the processor, the diagnostic system based on […] knowledge (the algorithms of the system are self-learning and self-correcting, and they can respond, converge or correct themselves as the knowledgebase changes and correct, to attain a higher rate of prediction and diagnoses [0081], [0040]; processor executing instructions [0045])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria, Van Dusen and Osawa to include determining the diagnoses using a diagnostic system and updating the diagnostic system as taught by Seward. (Osawa [0063]). The system for diagnoses provides the benefit of an automated system that is quicker than humans and is consistently predictable. The updating of the system allows for the use of a system that learns from the user and the data acquisition device, expanding the knowledgebase of the system and increasing its accuracy (Seward [0039]-[0040]).
Regarding claim 10, Nuria, Van Dusen, Osawa and Seward teach the method of claim 9 as described above. 
Nuria further teaches:
wherein the patient behavioral data includes data obtained from use of a computing device (patient behavioral data captured by usage of computing devices [0023])
Regarding claim 11, Nuria, Van Dusen, Osawa and Seward teach the method of claim 9 as described above. 
Nuria does not teach:
wherein the audience measurement entity data includes panel meter data derived from registered panelists
However, Van Dusen in the analogous art teaches:
wherein the audience measurement entity data includes panel meter data derived from registered panelists (the audience measurement entity utilizes a meter to monitor data of users/panelists [0016]-[0018]; panelist identifier associated with the meter [0048], [0016])
Regarding claim 15, Nuria teaches: A non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause one or more processors to at least: (a computer-readable medium including computer program instructions that when executed on a processor cause the processor to perform the operations indicated [0024], [0045])
The remainder of the limitations of Claim 15 are substantially similar to the limitations already addressed in claim 9, and, as such are rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 1, and, as such is rejected for similar reasons as given above. 
Claims 4, 6-8, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nuria, Van Dusen, Osawa and Seward in further view of Hawks (US 2007/0050214 A1).  
 Regarding claim 4, Nuria, Van Dusen, Osawa and Seward teach the apparatus of claim 1 as described above. 
Nuria further teaches:
wherein the processing circuitry is to determine a risk […] of the patient behavior […] (for a patient with a mental condition, the comparison can be used to infer the patient’s mental health status and can detect irregularities in the user’s behavior and the pattern that correspond to the crisis onset (low correlation) [0040]-[0041]; similar behavioral trends are observed in the user as in the reference group (high correlation); on the other hand, if no behavioral changes are observed in the reference group but only in the user (low correlation), then there is a higher probability that the reason is related to the patient’s mental state [0043])
Nuria, Van Dusen, Osawa and Seward do not teach:
determine a risk level of the patient behavior, the apparatus further including processor circuitry to monitor the patient, based on a risk level of the patient behavior
However, Hawks in the analogous art teaches:
determine a risk level of the patient behavior, the apparatus further including processor circuitry to monitor the patient, based on a risk level of the patient behavior (assign a behavioral risk level to a patient that reflects overall risk of the patient [0098]; the system collects behavioral risk data and monitors the changeable nature of behavioral risk [0048]; creating a management plan and communication plan for the patient based on the behavioral risk of the patient [0104]; the apparatus is provided with a plurality of modules implemented in software and configured to functionally execute the necessary steps of the invention [0011], [0036])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria, Van Dusen, Osawa and Seward to include determining a risk level of the patient behavior and monitoring the patient based on the risk level as taught by Hawks. The assessment of the behavioral risk of a patient accounts for the dynamic nature of behavioral risk and influence of factors such as environment, monitoring and expectations (Hawks [0006]). Further, the monitoring and collection of behavioral risk data of the patient allows the user to provide better care for the patient (Hawks [0048]). 
Regarding claim 6, Nuria, Van Dusen, Osawa, Seward and Hawks teach the apparatus of claim 4 as described above. 
Nuria does not teach:
wherein the processor circuitry is to collect at least one of a patient behavioral data, a patient physiological data, or a patient-specific environmental data
However, Hawks in the analogous art teaches:
wherein the data collector is to collect at least one of a patient behavioral data, a patient physiological data, or a patient-specific environmental data (the system collects behavioral risk data and monitors the changeable nature of behavioral risk [0048]; the apparatus is provided with a plurality of modules implemented in software and configured to functionally execute the necessary steps of the invention [0011], [0036])
Regarding claim 7, Nuria, Van Dusen, Osawa, Seward and Hawks teach the apparatus of claim 6 as described above. 
Nuria further teaches:
wherein the processor circuitry to issue an alert when the validator identifies a safety risk to a patient, the safety risk including at least one of a deviation from the patient behavioral baseline based on the patient behavioral data, a physiological change based on the patient physiological data, or an environment-based risk based on the environmental data (the deviation in the patient’s behavior within the time period with respect to baseline behavior allows for the detection of irregularities in the user’s temporary behavior and the patterns that correspond to the crisis onset, and also the triggering an alarm based on the detection [0040]-[0041])
Regarding claim 8, Nuria, Van Dusen, Osawa, Seward and Hawks teach the apparatus of claim 7 as described above. 
Nuria further teaches:
wherein the processor circuitry is to collect the patient behavioral data using a wearable patient monitoring device (patient data may be automatically captured by a wearable sensor device [0023])
Claim 12 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above.
Claim 13 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above.
Claims 14 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above.
Claims 5 and 17-20  are rejected under 35 U.S.C. 103 as being unpatentable over Nuria, Van Dusen, Osawa, Seward and Hawks in further view of Dhumne (US 2011/0118555 A1).  
Regarding claim 5, Nuria, Van Dusen, Osawa, Seward and Hawks teach the apparatus of claim 4 as described above. 
Nuri does not teach:
wherein the risk level of the patient behavior […]
However, Hawks in the analogous art teaches:
wherein the risk level of the patient behavior […] (assign a behavioral risk level to a patient that reflects overall risk of the patient [0098]; the system collects behavioral risk data and monitors the changeable nature of behavioral risk [0048]; creating a management plan and communication plan for the patient based on the behavioral risk of the patient [0104])
Nuria, Van Dusen, Osawa, Seward and Hawks do not teach:
risk of the patient behavior includes a risk indicative of a suicide attempt by the patient
However, Dhumne in the analogous art teaches:
risk the patient behavior includes a risk indicative of a suicide attempt by the patient (the patient is at risk and is experiencing an increase in risk factors associated with suicide [0090], [0041])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nuria, Van Dusen, Osawa, Seward and Hawks to include the risk in the patient’s behavior indicative of a suicide attempt by the patient as taught by Dhumne. This allows for the implementation of preventative measures to avoid or mitigate destructive behaviors (Hawks [0044]). 
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above.
Claim 19 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above.
Claim 20 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above.

Response to Arguments
Regarding the objections to the Specification, the Applicant has amended the claims to overcome the basis of objection.
Regarding the rejection under 35 U.S.C. § 112(a) of Claims 9-20, the Applicant has amended the claims to overcome the bases of rejection.
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues:
Claim 1 is not properly reduced to methods of organizing human activity. For example, a human mind cannot retrieve information from a database query executed with a processor. As described in at least paragraphs [0016]-[0018], the steps performed in claim 1 are computationally intensive and require the use of computer-based resources  ( e.g., behavior identifier 206, classifier 208, baseline identifier 210, validator 212, environment identifier 214, evaluator 216, etc.) that are not merely added for performing the steps of claim 1 but rather are necessary because the steps of claim 1 cannot be performed in the human mind given the vast amount of data necessary to establish a behavioral baseline of a given population and compare the established baseline to specific patient behavioral data (see para. [0018] of the instant application).
Regarding (a), the Examiner respectfully disagrees. The claims are directed to methods of organizing human activity and not mental processes. Retrieving information is part of the abstract idea. A database query and vast amounts of data are not claimed. The processor and computer-based resources are additional elements that merely use a computer to implement the abstract idea. The additional elements of the claims do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art, and simply implement these processes on a computer(s).
Furthermore, the subject matter of claim 1 is directed to solving problems beyond mere data analysis activities and addresses a real-world issue corresponding to validating a mental illness diagnosis.
Regarding (b), the Examiner respectfully disagrees. The claim are directed to an abstract idea as outlined above. The solving of the mentioned problems do not render the claims subject matter eligible. These are not problems cause by the technological environment to which the claims are confined (a general-purpose computer). The argued problems are healthcare problems and are not technological problems.
Claim 1 of the instant application also satisfies the second prong of Step 2A because it is directed to a practical application. For example, claim 1 sets forth an apparatus including processor circuitry to identify a population behavioral baseline based on a patient-specific demographic data, the patient-specific demographic data retrieved from at least one of a third-party subscriber data or an audience measurement entity data, compare a patient behavioral baseline to the population behavioral baseline to determine a correlation between the patient behavioral baseline and the population behavioral baseline, and identify the diagnosis as valid when the correlation is low and identify the diagnosis as a misdiagnosis when the correlation is high, the diagnosis determined using a diagnostic system. As such, claim 1 is directed to reducing inaccurate and/or unreliable diagnoses given that a patient may be diagnosed with a disorder that does not characterize his or her true condition using existing diagnostic methods (see para. [0081] of Specification).
Regarding (c), the Examiner respectfully disagrees. The practical applications being argued are not any of the practical applications present in the 2019 PEG. Additionally, the apparatus and processor circuitry are additional elements that implement the identified abstract idea. 
The apparatus of claim 1 implements a practical solution to the problem of obtaining an accurate patient-based mental illness diagnosis. The apparatus of claim 1 solves this problem with a practical application of technology, which involves using audience measurement entity panel meter data to identify a population behavioral baseline in order to compare the population behavioral baseline with patient behavioral data as part of validating a mental illness diagnosis. For example, the apparatus of claim 1 determines a correlation between the patient behavioral baseline and the population behavioral baseline and identifies diagnosis validity based on the correlation.
Regarding (d), the Examiner respectfully disagrees. The Applicant has not provided a technical solution to a technical problem. The purported problem of obtaining an accurate patient-based mental illness diagnosis was not caused by the computer and is a non-technical medical problem.  Further, the comparing of data to validate a mental illness diagnosis is not a solution rooted in technology. The claims do not integrate the judicial exception into a practical application as they are not directed to improvements to other technology or technical field.
While claim 1 offers an unmistakably practical application of technology, it also provides no risk whatsoever of pre-empting the use of any judicial exception. Rather, it is unambiguously limited to a practical application of technology that provides a meaningful limit on any judicial exception that could be imagined as present, and can in no way be reasonably seen to be a mere drafting effort seeking to monopolize any judicial exception.
Regarding (e), the Examiner respectfully disagrees. By definition, the claimed invention preempts the identified abstract idea. Further, preemption is not a “standalone test for determining eligibility” and “the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981)” (MPEP 2106.04). 
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-20, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626